Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are still at issue and are present for examination.
Applicants' arguments filed on 1/6/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
In traversal of this rejection applicant argues that he/she has taught hundreds of variants including SEQ ID NO:5 variants having a substitution at position 206 and therefore the requirements of 112 first paragraph are met.
This argument was fully considered and was found unpersuasive. This is because going through the specification, while the examiner found many SEQ ID NO:5 variants of this invention which may have, up to 20-30 simultaneous substitution(s), she could not find any variants of the beta-galactosidase of claim 1 with 397 residues simultaneously substituted. Applicant is aware that the phrase “at least” renders said claim 9 reading on 0.5% homologs of claim 1 variant and hence, based on the breadth of said claim, the examiner maintains that instantly claimed genus of variants of claim 9 remain inadequately described.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-8 and 10-20 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Treco (US patent 7,833,742, (‘742), cited previously) according to previous office action. In traversal of this rejection applicant argues that ‘742 patent only discloses SEQ ID NO:1-2 corresponding to wild type human alpha galactosidase and fails to teach or suggest any substitutions at position 206 of “codon optimized” SEQ ID NO:5 of this invention. 
This argument was also fully considered but was found to be unpersuasive. While the examiner apologizes for referring to additional sequences in the last office action, nevertheless SEQ ID NO:1 of Treco encodes its SEQ ID NO:2, wherein said SEQ ID NO:2 has 99.8% identity to SEQ ID NO:5 of this invention and displays a substitution at position 206 (see attachment 1) anticipating claims 1-8 and 10-20 of this invention. Further, instant claim 1 in contrast to applicant’s statement, does not mention “ codon-optimized” anywhere to be seen. Hence, the examiner finds no reason to withdraw this rejection.
No claim is allowed.
Note: the following patent publication may be of relevance to this invention: 2020/0360489, to be soon issued as US patent No. 10,973,888.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656